JOHN HANCOCK FUNDS III CLASS R2 SHARES DISTRIBUTION PLAN PURSUANT TO RULE 12b-1 December 6, 2011 WHEREAS, John Hancock Funds III (the “Trust”) is an open-end management investment company registered under the Investment Company Act of 1940, as amended (the “1940 Act”), and offers for public sale shares of beneficial interest in one or more series (each series a “Fund”); WHEREAS, the shares of beneficial interest of each Fund are divided into one or more classes, one of which is designated Class R2; WHEREAS, the Trust desires to adopt a plan pursuant to Rule 12b-1 under the 1940 Act for each Fund’s Class R2 shares, and the Board of Trustees of the Trust (the “Board”) has determined that there is a reasonable likelihood that adoption of said plan will benefit Class R2 shares of the Fund and the holders thereof; and WHEREAS, the Trust has entered into a Distribution Agreement with John Hancock Funds, LLC (the “Distributor”) pursuant to which the Distributor has agreed to serve as Distributor of the Class R2 shares of each Fund; NOW, THEREFORE, the Trust, with respect to the Class R2 shares, hereby adopts this Plan Pursuant to Rule 12b-1 (“Plan”) in accordance with Rule 12b-1 under the 1940 Act on the following terms and conditions: 1.
